Citation Nr: 1524180	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971, including service in the Republic of Vietnam.  He has been awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

In June 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a February 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In April 2015, the Veteran indicated that he had additional evidence to submit in support of his appeals and requested that VA wait the full 30-day period to give him the opportunity to submit such evidence.  The Board notes that while the Veteran did not submit any additional evidence, he did submit additional argument in support of his claim in May 2015.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

3.  While the Veteran asserts that he had numbness and tingling in his extremities during service, peripheral neuropathy of the extremities was not shown in service or for many years thereafter, and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship, or nexus, between the diagnosed disability and service, to include any herbicide exposure therein, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, are not met.  38 C.F.R. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014); See 78 Fed. Reg. 54,763-54, 766 (September 6, 2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a January 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for peripheral neuropathy.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2008 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the January 2008 letter.  

Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records, as well as the reports of VA examination (as requested by the Board in its June 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the Board hearing as well as the various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

Although the Veteran has generally asserted that the VA examiners who provided the etiology opinions in this case where unqualified, he has provided no specific argument in support of his assertion.  Moreover, the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo v. Shinseki, 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickles v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 56 (2007); Hilkert v. West, 12 Vet. App. 145, 151. Accordingly, given that the claims file was reviewed by the VA examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  The Veteran testified as to his in-service and post-service neuropathy symptoms.  The hearing transcript also reflects exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Service Connection

The Veteran contends that his peripheral neuropathy of the bilateral upper and lower extremities are the result of his exposure to herbicides while serving in Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Peripheral neuropathy is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Here, as the Veteran has not been diagnosed with a chronic neurological disorder subject to presumptive service connection, he cannot establish service connection solely on the basis of continuity of symptoms. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A.         § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The Board observes that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of  Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Science (NAS) report Veterans and Agent Orange: Update 2010, the NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service treatment records are negative for complaints, treatments or diagnoses related to peripheral neuropathy of the extremities.  In a May 1971 service discharge examination, the Veteran wrote "good" in a narrative section addressing significant or interval history and signed the section.

Post-service treatment records contain a November 2007 VA nerve conduction study which reflects the Veteran's reports of numbness in the balls of the bilateral feet extending up to knees for the past 10 years.  This nerve conduction study found electroneurographical evidence of peripheral polyneuropathy affecting motor and sensory nerve components primarily demyelinating with axonal components in the lower extremities.

A report of an April 2008 examination reflects the Veteran's reports that his peripheral neuropathy of the extremities had existed since 1972.  Following a physical examination, the examiner opined that the etiology of the Veteran's peripheral neuropathy of the extremities was "unknown."

A November 2008 VA treatment note reflects the Veteran's reports that he had experienced numbness in his lower extremities since 1971.  An assessment of 
demyelinating or axonal sensorimotor polyneuropathy was made and the examining physician opined that the etiology was unclear at this time but that the Veteran's neuropathy could be caused by Agent Orange exposure versus idiopathic.  In an addendum to this treatment note, Dr. J. C. indicated that the Veteran suffered from long-term polyneuropathy shortly after exposure to Agent Orange in Vietnam.  This opinion was from Dr. J. C. was also submitted in an April 2011 Memorandum.

In a January 2009 treatment note, the Veteran's treating VA physician, Dr. S. K., suggested that he may be eligible for service connection benefits as his neuropathic symptoms appear to have begun during service.

In a June 2012 Board hearing, the Veteran testified that his doctors had attributed his peripheral neuropathy to his in-service herbicide exposure.  His further testified that his symptoms were an annoyance that interfered with his life, that he was not severely affected by his symptoms and that he thought his symptoms would go away.

An October 2014 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of numbness and tingling in his hands and feet since 1971 which was the result of serving in Vietnam and that he did not seek treatment for these mild symptoms until they spread to his arms and lower legs.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the diagnosed polyneuropathy was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no record of the Veteran having been seen by a physician for his symptoms either in service or from the time of discharge in 1971 until 2007, more than 36 years later.

In a February 2015 addendum to the October 2014 DBQ opinion, the VA physician opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician reasoned that there was a lack of evidence to support that the Veteran complained of, was diagnosed with, or was treated for a peripheral neuropathy condition within one year of separation from service and that VA regulations require that the condition be at least 10 percent disabling within one year of herbicide exposure.  The physician indicated that she concurred with the October 2014 opinion of the VA examiner.

First addressing the matter of presumptive service connection based on presumed herbicides exposure in Vietnam, the Board observes that early-onset peripheral neuropathy is among the diseases presumed to be associated with herbicide exposure and that the neuropathy must have become manifest to a degree of 10 percent or more within the Veteran's last in-service exposure.  Even if the Veteran's assertions regarding the onset of his symptoms are accurate, his current neurological disability does not fall into the regulatory definition of early onset neuropathy that manifests to a degree of 10 percent or more and therefore, service connection for this disability cannot be presumed based on herbicide exposure.  See 78 Fed. Reg. 54,763 -54, 766 (September 6, 2013).  Indeed, as noted, the Veteran's service treatment records, to include his service discharge examination report, are devoid of any neurological symptomatology-as there were no complaints and clinical evaluation of his extremities was normal.

As previously noted, the Veteran may still establish service connection for his disability by showing that the disorder is in fact causally linked to Agent Orange exposure.  In this case, however, the record does not provide any other basis for an award of service connection for peripheral neuropathy of the extremities.

The first diagnosis of peripheral neuropathy of the extremities was in November 2007, nearly 36 years after the Veteran was discharged from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, despite the Veteran's assertions that he has had these symptoms continually since service, there is no documented evidence of this claimed disability until November 2007.  Moreover, the July 1984 neurological examination indicates that he reported back pain without radiation into the legs or numbness; the June 2005 psychiatric examination indicates that he did not report any significant medical problems and he reported no prior history of neurological symptoms while establishing care at VA in June 2005, despite reporting a prior medical history of actinic keratosis, hearing loss and tinnitus.  Further, his extremities were examined in June 2005 and were found to have no abnormalities.  The Board finds that the medical evidence simply does not support continuity of symptomatology since service, as asserted by the Veteran.

As for the Veteran's lay assertions current regarding continuity of symptomatology, the Board finds that such assertions in this regard-advanced in connection with the current claim for monetary benefits-simply are not deemed credible.  Impacting the statements' credibility is the fact that the service treatment records are devoid of a neurological disability, and on service separation, neurological examination was normal.  Moreover, the Veteran was afforded the opportunity to narratively report any such symptoms at discharge but did not do so.  While the Veteran repeatedly asserted that he had experienced neurological symptoms since service, albeit of worsening severity throughout the years, he had reported numbness in his feet for the past 10 years in a November 2007 nerve conduction study.  

It is also noteworthy that the claim for service connection for the peripheral neuropathy disability at issue was filed well over 35 years after service in 2007, and that the private and VA clinical reports of record dated prior to the November 2007 nerve conduction study revealed no findings or complaints relating the existence of a peripheral neuropathy.  See Maxson, supra.  The overall absence of relevant findings or complaints in these reports, to include the fact that he reported back pain without radiation into the legs or numbness in July 1984, that he did not report any significant medical problems in June 2005, that he did not report a prior history of neurological symptoms while establishing care at VA in June 2005, and that he reported a 10 year history of symptoms in a November 2007 nerve conduction study are factors that tend to weigh against any current assertions of continuous symptoms, and, ultimately, the claim. 

Moreover, the Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  All such statements were made during the course of treatment and most were made prior to the Veteran's November 2007 claim for benefits.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's peripheral neuropathy symptoms during service, and continuity of symptoms after service, are deemed to be not credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

As for the medical opinions addressing the etiology of current disability, the above-cited evidence reflects that the record contains conflicting medical opinions on the question of whether the Veteran's current neurological disability is related to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes, however, it may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board notes, however, a medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The first of such opinions was provided by Dr. J. C., a VA neurologist, in November 2008, in which he indicated that he agreed with the accompanying assessment of an intern and noted that the Veteran suffered from long term polyneuropathy that began shortly after exposure to Agent Orange in Vietnam.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez, supra. 
Moreover, the accompanying opinion by the intern indicated that the Veteran suffered from demyelmating or axonal sensorimotor polyneuropathy with an unclear etiology and that noted that such condition "could be" caused by Agent Orange exposure.  This opinion is not sufficient to substantiate the claim due to the speculative or vague language employed by the physician.  See Stegman v Derwinski, 3 Vet App 228, 230 (1992).  See also Bostain v West, 11 Vet App 124 127 28 (1998), Obert v Brown, 5 Vet App 30, 33 (1993).  This opinion is therefore being afforded little, if any, probative weight.

The second of such opinions was provided by the Veteran's treating VA physician, Dr. S. K., who suggested that he may be eligible for service connection benefits as his neuropathic symptoms appear to have begun during service in January 2009.  This opinion did not contain a rationale.  See Nieves-Rodriguez, supra.  Moreover, this opinion is not sufficient to substantiate the claim due to the speculative or vague language employed by the physician.  See Stegman, supra.  See also Bostain, supra, Obert, supra.  This opinion is therefore being afforded little, if any, probative weight.

In contrast, the Board finds that the medical opinions reflected in the October 2014 opinion and the February 2015 VA addendum opinion-which found that the Veteran's peripheral neuropathy of the extremities was not related to his service, to include his in-service herbicide exposure-are the most probative medical opinions on the question of medical etiology.

The examiner and physician rendering these opinions conducted an in-depth review of the Veteran's treatment history and claims, described the symptoms, and provided reasoned analyses as to why the current peripheral neuropathy of the extremities was unrelated to service, to include herbicide exposure.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds the October 2014 opinion and February 2015 addendum opinions on the matter of nexus to be highly probative.

The Board acknowledges that medical articles/treatise evidence has been submitted on behalf of the Veteran discussing peripheral neuropathy, its classifications and its various physical manifestations.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).   In this case, the medical article/treatise evidence proffered on behalf of the Veteran was not accompanied by any positive definitive opinion of a medical professional.  The VA examiner considered all evidence of record, to include the medical article/treatise evidence, when offering her October 2014 opinion.  Similarly, the VA physician considered all evidence of record, to include the medical article/treatise evidence, when offering her February 2015 addendum opinion.  As such, any probative value associated with the positive medical article/treatise evidence is exceeded by the definitive negative opinions rendered in October 2014 and February 2015. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed peripheral neuropathy of the extremities and service, to include herbicide exposure, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matters of the medical etiology of the disabilities here at issue are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the diverticulosis at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

Finally, the Veteran has asserted that it was improper to deny his claim on the basis that he did not receive treatment for the claimed disability for a number of years after service.  He asserts that he did not seek treatment because there was no treatment available for his symptoms, that he did not seek treatment until the symptoms severely impacted his daily functioning and that he does not like doctors.  The Board notes that while the Veteran may have been hesitant to seek treatment for his symptoms due to these factors, it does not explain why the Veteran did not report such symptoms at service discharge; why symptoms of lower extremity radiation or numbness were denied in a July 1984 neurological examination; why no significant medical problems were noted in June 2005; why he did not report such symptoms upon establishing VA care in June 2005 and why he reported a 10 year history of such symptoms in a November 2007 nerve conduction study.  This clinical evidence suggests that, when provided the opportunity to report his symptoms, the Veteran denied them, failed to report them or reported a post-service onset.  This argument is therefore without merit.

For all the foregoing reasons, the Board finds that, the claim for service connection for peripheral neuropathy of the upper and lower extremities, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


